Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Malcolm Muhammad petitions for a writ of mandamus, alleging unreasonable delay by the district court in acting on Muhammad’s 42 U.S.C. § 1988 (2012) complaint. The district court’s docket sheet reflects that the court issued an order on November 25, 2014, conditionally filing the complaint, conditionally granting Muhammad leave to proceed in forma pauperis, and directing him to submit his complaint on a proper form. In light of the court’s recent action, we hold that there has been no unreasonable delay, and we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.